In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00117-CV
                                                ______________________________
 
 
TERRY
WILSON AND CASSANDRA WILSON, INDIVIDUALLY AND AS NEXT FRIENDS OF LARRY WILSON,
A MINOR, Appellants
 
                                                                V.
 
                  PHILIP SERVICES CORPORATION, ET AL., Appellees
 
 
                                                                                                  

 
 
                                        On Appeal from the 76th Judicial District Court
                                                              Titus County, Texas
                                                            Trial
Court No. 32,783
 
                                                                                                  

 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Terry and
Cassandra Wilson filed their notice of appeal December 28, 2009.  The clerk’s record was originally due on or
before January 29, 2010.  Although we
have granted two extensions of time, no clerk’s record has been filed, and
although we have been informed that the district clerk’s office has provided
appellants with information concerning the cost of the record, appellants have
not contacted the district clerk to pay for or to make arrangements to pay for
the clerk’s record in this case.
            On April 19,
2010, we contacted appellants by letter, giving them an opportunity to cure this
defect, and warning them that if we did not receive an adequate response within
ten days, this appeal would be subject to dismissal for want of
prosecution.  See Tex. R. App. P.
42.3(b), (c).
            We have received no communication from the appellants.  Pursuant to Tex.
R. App. P. 42.3(b), (c), we dismiss this appeal for want of
prosecution.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          May
11, 2010  
Date Decided:             May
12, 2010